Exhibit 10.64
RELIANT ENERGY, INC.
EXECUTIVE SEVERANCE PLAN
(Effective January 1, 2006)
First Amendment
Reliant Energy, Inc., a Delaware corporation, having established the Reliant
Energy, Inc. Executive Severance Plan, effective January 1, 2006 (the “Plan”),
and having reserved the right under Section 13 thereof to amend the Plan, does
hereby amend the Plan, effective as of January 1, 2006, as follows:
1. The final paragraph of Section 3.4 of the Plan is hereby amended to read as
follows:
“Notwithstanding the foregoing, the deadline for executing and returning the
Waiver and Release shall be until 5:30 p.m. central time on the 46th day
following the date that the Employee receives the Plan and Waiver and Release
pursuant to Section 3.2 if that 46th day is after the Employee’s Termination
Date, provided, however, that in no event shall the Plan and Waiver and Release
be provided to the Employee later than the 10th day after his or her Termination
Date (such that in no event shall the deadline for executing and returning the
Waiver and Release be later than the 56th day after his or her Termination
Date). Each Eligible Employee is advised to consult an attorney before signing a
Waiver and Release.”
2. The first sentence of Section 7.1 of the Plan is hereby amended to read as
follows:
“Within 10 days following the date that a Participant timely returns an executed
Waiver and Release (without having timely revoked it), the Participant’s cash
Severance Benefit described in Section 5 will be paid to the Participant in a
single lump sum.”
3. Section 14 of the Plan is hereby amended by adding the following sentence
thereto:

 

 



--------------------------------------------------------------------------------



 



  “14.  
Section 409A of the Code. With respect to any benefits under the Plan that are
subject to Section 409A of the Code, it is the intent of the Company that the
provisions of the Plan comply with Section 409A of the Code and accompanying
Treasury regulations and guidance, including, without limitation, in the case of
a Participant who is a “specified employee” within the meaning of Code
Section 409A, a delay of payment of any such benefits until a date that is six
months and two days after his or her Termination Date (or, if earlier, the date
of his or her death). Accordingly, notwithstanding any provision in the Plan to
the contrary, this Plan will be interpreted, applied and, to the minimum extent
necessary, unilaterally amended by the Company, in its sole discretion, without
the consent of any Participant, as the Company deems appropriate for the Plan to
satisfy the requirements of Section 409A. The provision of welfare benefits
under Section 6.1 of the Plan that are subject to Section 409A of the Code shall
be made in accordance with Treasury Regulation § 1.409A-3(i)(1)(iv) such that
the provision of such benefits will be deemed payable at a specified time or on
a fixed schedule relative to a permissible payment event. The right to such
welfare benefits is not subject to liquidation or exchange for another benefit.”

IN WITNESS WHEREOF, Reliant Energy, Inc. has caused these presents to be
executed by its duly authorized officer in a number of copies, all of which
shall constitute one and the same instrument, which may be sufficiently
evidenced by any executed copy hereof, this 27 day of September 2007, but
effective as of the date set forth herein.

            RELIANT ENERGY, INC.
      By:   /s/ Karen D. Taylor         Karen D. Taylor        Senior Vice
President – Human Resources   

 

2